Citation Nr: 1130826	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO. 09-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability with loss of range of motion.

3. Entitlement to a disability rating in excess of 10 percent for a left knee disability with instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas Regional Office (RO). 

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected left knee disabilities in February 2008. He testified in April 2011 that his left knee disabilities had worsened since that examination. As that examination report reflects that the Veteran was not, at that time, experiencing any instability, but subsequent evidence reflects instability as well as giving way, an examination is warranted to determine the current severity of the left knee disabilities. 

In April 2011, the Veteran also testified that he began receiving private medical treatment for his left knee from Tarpon P.A. in June 2010. Although the claims file contains some treatment records from Tarpon P.A., those records are dated September 2009 and address a back disability. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing VA to obtain the identified private treatment records. The RO/AMC also must obtain any outstanding VA treatment records (as the only VA treatment records within the claims file are dated September and October 2009).

The Veteran has claimed entitlement to service connection for a right knee disability on a secondary basis to his service-connected left knee disabilities. He was afforded a VA examination in August 2008. The resulting examination report indicates that the examiner reviewed the claims file and was aware that the Veteran was claiming entitlement to service connection on a secondary basis, but includes no discussion of whether the left knee disabilities may have aggravated a right knee disability. As the report does not provide sufficient medical opinions for the Board to address all theories of entitlement raised by the Veteran and by the evidence of record, the report is inadequate and must be returned to the examiner for a clarifying opinion. If the findings on an examination report are incomplete, the RO/AMC must return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2.  

At the April 2011 hearing, the Veteran testified that he received a medical examination as part of his employment with the U.S. Postal Service. The August 2008 VA examination report indicates that he injured his right knee while working for the U.S. Postal Service. As medical evidence may be located within the Veteran's employment record, the RO/AMC must take appropriate steps to attempt to obtain any such relevant evidence. 



The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of medical treatment for his knees from Tarpon P.A. and any records of medical examination or treatment held by the U.S. Postal Service. 
	
Gather any outstanding records of VA treatment (noting that the only VA treatment records within the claims file are dated in September and October 2009) and associate them with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the August 2008 examiner (and conduct any further necessary medical testing or interviews of the Veteran) to provide an opinion as to whether or not the Veteran has a right knee disability that is related to his active duty service to include:

a. Whether the Veteran has a right knee disability that was caused by the service-connected left knee disability (e.g., by altered gait, displaced musculature or joints, etc.); and;

b. Whether the Veteran's right knee disability was aggravated by (i.e., permanently worsened) the service-connected left knee disability.

c. The following considerations will govern the review, and if necessary any further medical examinations:

i. The entire claims folder and a copy of this remand must be made available to the examiner. The examination report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is drawn to the following evidence in particular regard to the claim for service connection for a right knee disability:

(1) Service records showing that the Veteran completed multiple parachute jumps in service;

(2) A May 1997 (in-service) self report of medical history completed by the Veteran and indicating that he experienced bilateral knee problems beginning in 1987;

(3) The May 1998 VA examination report observing the Veteran's left knee disability and the circumstances of his service (repeated parachute jumps);

(4) A November 2007 private surgical report revealing chondromalacia and synovitis in the right knee as well as tears; 

(5) Any pertinent evidence (from the U.S. Postal Service or Tarpon P.A.) associated with the record as a result of this remand;

(6) The Veteran's February and April 2008 statements attributing his right knee disability to altered gait and weight-bearing resulting from his left knee disability; and

(7) April 2011 hearing testimony in which the Veteran attributes his right knee disability to his left knee disabilities and contends that he began to experience right knee pain while on active duty.

	ii.	After reviewing the claims file and (re)-examining and interviewing the Veteran, the examiner must provide a medical opinion as to whether it is likely that any current right knee disability is the result of the Veteran's in-service experiences, is secondary to his left knee disabilities, or was aggravated by his left knee disabilities: 

(1) The examiner must provide a full statement of the basis or bases for the conclusions reached, addressing:

Whether the Veteran has a right knee disorder that was incurred during or as a result of some incident in military service;

Whether the Veteran has a right knee disorder that was caused as a result of the service-connected left knee disorder, and;

Whether the Veteran has a right knee disorder that was worsened by the service-connected left knee disorder. 

If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

d.The examiner also must interview and examine the Veteran to determine the current severity of his left knee disabilities. The examination findings must specifically include range of motion measurements and state whether motion is additionally limited by pain, weakness, and/or fatigue. The report must address the Veteran's contentions that he experiences giving way of the left knee and has lost time from work due to the disability.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for service connection for a right knee disability and his claims for increased evaluations of his left knee disabilities - consider the propriety of "staged" ratings based on any changes in the degree of severity. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


